  Case
Kevin    18-32835
      Koskela     Doc 11-2 Filed 12/28/18 Entered 12/28/18 14:28:59   Desc
                                                                         18-32835
               Court-Approved Retention Agreement Page 1 of 6
Case 18-32835 Doc 11-2 Filed 12/28/18 Entered 12/28/18 14:28:59   Desc
            Court-Approved Retention Agreement Page 2 of 6
Case 18-32835 Doc 11-2 Filed 12/28/18 Entered 12/28/18 14:28:59   Desc
            Court-Approved Retention Agreement Page 3 of 6
Case 18-32835 Doc 11-2 Filed 12/28/18 Entered 12/28/18 14:28:59   Desc
            Court-Approved Retention Agreement Page 4 of 6
Case 18-32835 Doc 11-2 Filed 12/28/18 Entered 12/28/18 14:28:59   Desc
            Court-Approved Retention Agreement Page 5 of 6
Case 18-32835 Doc 11-2 Filed 12/28/18 Entered 12/28/18 14:28:59   Desc
            Court-Approved Retention Agreement Page 6 of 6
